Exhibit 10.49
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
____ YEAR-END RSU AWARD
     This Award Agreement sets forth the terms and conditions of the ____
Year-End award (this “Award”) of RSUs (“Year-End RSUs”) granted to you under The
Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. In light of the U.S. tax rules relating to deferred compensation in
Section 409A of the Code, to the extent that you are a United States taxpayer,
certain provisions of this Award Agreement and of the Plan shall apply only as
provided in Paragraph 15.
     2. Award. The number of Year-End RSUs subject to this Award is set forth in
the Award Statement delivered to you. An RSU is an unfunded and unsecured
promise to deliver (or cause to be delivered) to you, subject to the terms and
conditions of this Award Agreement, a share of Common Stock (a “Share”) on the
Delivery Date or as otherwise provided herein. Until such delivery, you have
only the rights of a general unsecured creditor, and no rights as a shareholder
of GS Inc. In addition, some or all of any Shares delivered in respect of your
Year-End RSUs will be subject to transfer restrictions following the Delivery
Date as described in Paragraph 3(b)(iv) below. This Award is conditioned on your
executing the related signature card and returning it to the address designated
on the signature card and/or by the method designated on the signature card by
the date specified, and is subject to all terms, conditions and provisions of
the Plan and this Award Agreement, including, without limitation, the
arbitration and choice of forum provisions set forth in Paragraph 12. By
executing the related signature card (which, among other things, opens the
custody account referred to in Paragraph 3(b) if you have not done so already),
you will have confirmed your acceptance of all of the terms and conditions of
this Award Agreement.
     3. Vesting and Delivery and Transfer Restrictions.
          (a) Vesting. All of your Year-End RSUs shall be Vested on the Date of
Grant. The fact that your Year-End RSUs are Vested means only that your
continued active Employment is not required in order to receive delivery of the
Shares underlying your Outstanding Year-End RSUs. However, all other terms and
conditions of this Award Agreement shall continue to apply to such Vested
Year-End RSUs, and failure to meet such terms and conditions may result in the
termination of this Award (as a result of which, no Shares underlying such
Year-End RSUs would be delivered).

 



--------------------------------------------------------------------------------



 



          (b) Delivery and Transfer Restrictions.
               (i) The Delivery Date with respect to the number or percentage of
your Year-End RSUs shall be the date specified next to such number or percentage
of Year-End RSUs on your Award Statement. In accordance with Treasury
Regulations section (“Reg.”) 1.409A-3(d), the Firm may accelerate delivery to a
date that is up to 30 days before the Delivery Date specified on the Award
Statement; provided, however, that in no event shall you be permitted to
designate, directly or indirectly, the taxable year of the delivery.
               (ii) Except as provided in this Paragraph 3 and in Paragraphs 2,
4, 5, 7, 9, 10, 15 and 16, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than 30 Business Days) after each date
specified as a Delivery Date (or any other date delivery of Shares is called for
hereunder), Shares underlying the number or percentage of your then Outstanding
Year-End RSUs with respect to which such Delivery Date (or other date) has
occurred (which number of Shares may be rounded to avoid fractional Shares)
shall be delivered by book entry credit to your Custody Account or to a
brokerage account, as approved or required by the Firm. Notwithstanding the
foregoing, if you are or become considered by GS Inc. to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then you shall be
subject to Section 3.21.3 of the Plan, as a result of which delivery of your
Shares may be delayed.
               (iii) In accordance with Section 1.3.2(i) of the Plan, in the
discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable in respect of all or any portion of your Year-End RSUs,
the Firm may deliver cash, other securities, other awards under the Plan or
other property, and all references in this Award Agreement to deliveries of
Shares shall include such deliveries of cash, other securities, other awards
under the Plan or other property.
               (iv) Except as provided in this Paragraph 3(b)(iv) and Paragraphs
3(c), 7, and 9(g), the following Shares delivered to you in respect of your
Year-End RSUs shall not be permitted to be sold, exchanged, transferred,
assigned, pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by you (such restrictions collectively referred to herein as
the “Transfer Restrictions”):
               (1) If the withholding rate applicable to the delivery of Shares
on a Delivery Date (or any other date delivery of Shares is called for
hereunder) is at least 50%, then all the Shares delivered to you (after
application of the withholding) in respect of your Year-End RSUs on such date
will be subject to the Transfer Restrictions until the date specified in your
Award Statement as the “Transferability Date” (the “Transferability Date”).
               (2) If the withholding rate applicable to the delivery of Shares
on a Delivery Date (or any other date delivery of Shares is called for
hereunder) is less than 50%, then 50% of the Shares scheduled to be delivered to
you (prior to application of any withholding) on such date will be subject to
the Transfer Restrictions until the Transferability Date, [and the remaining
Shares delivered to you (after application of any withholding) on such date will
be subject to the Transfer Restrictions until the six-month anniversary of the
Delivery Date]. Shares may be rounded to avoid fractional Shares.
Shares that are subject to Transfer Restrictions are referred to in this Award
Agreement as “Shares at Risk.” Any date on which Transfer Restrictions lapse
pursuant to this Paragraph 3(b)(iv) is referred to in this Award Agreement as an
“Applicable Transferability Date.” Any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions shall be void. If and to the extent
your Shares at Risk are certificated, the Certificates representing the Shares
at Risk are subject to the restrictions in this Paragraph 3(b)(iv), and GS Inc.
shall advise its transfer agent to place a stop order against your Shares at
Risk. Within 30 Business Days after the Applicable Transferability Date (or any

-2-



--------------------------------------------------------------------------------



 




other date described herein on which the Transfer Restrictions are removed), GS
Inc. shall take, or shall cause to be taken, such steps as may be necessary to
remove the Transfer Restrictions.
               (v) In the discretion of the Committee, delivery of Shares
(including Shares at Risk) may be made initially into an escrow account meeting
such terms and conditions as are determined by the Firm and may be held in that
escrow account until such time as the Committee has received such documentation
as it may have requested or until the Committee has determined that any other
conditions or restrictions on delivery of Shares required by this Award
Agreement have been satisfied. By accepting your Year-End RSUs, you have agreed
on behalf of yourself (and your estate or other permitted beneficiary) that the
Firm may establish and maintain an escrow account on such terms and conditions
(which may include, without limitation, your (or your estate or beneficiary)
executing any documents related to, and your (or your estate or beneficiary)
paying for any costs associated with, such account) as the Firm may deem
necessary or appropriate. Any such escrow arrangement shall, unless otherwise
determined by the Firm, provide that (A) the escrow agent shall have the
exclusive authority to vote such Shares while held in escrow and (B) dividends
paid on such Shares held in escrow may be accumulated and shall be paid as
determined by the Firm in its sole discretion.
          (c) Death. Notwithstanding any other Paragraph of this Award Agreement
(except Paragraph 15), if you die prior to the Delivery Date and/or the
Applicable Transferability Date, the Shares underlying your then Outstanding
Year-End RSUs shall be delivered to the representative of your estate and any
Transfer Restrictions shall cease to apply as soon as practicable after the date
of death and after such documentation as may be requested by the Committee is
provided to the Committee. The Committee may adopt procedures pursuant to which
you may be permitted to specifically bequeath some or all of your Outstanding
Year-End RSUs under your will to an organization described in Sections 501(c)(3)
and 2055(a) of the Code (or such other similar charitable organization as may be
approved by the Committee).
     4. Termination of Year-End RSUs and Non-Delivery of Shares; Termination of
Shares at Risk.
          (a) Unless the Committee determines otherwise, and except as provided
in Paragraphs 3(c), 7, and 9(g), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, any Transfer
Restrictions shall continue to apply until the Applicable Transferability Date
as provided in Paragraph 3(b)(iv).
          (b) Without limiting the application of Paragraphs 4(c), 4(d) and
4(f), and subject to Paragraph 6(b):
               (i) your rights in respect of all Year-End RSUs shall terminate,
such Outstanding Year-End RSUs shall cease to be Outstanding, and no Shares
shall be delivered in respect thereof, if you engage in “Competition” (as
defined below) prior to the earlier of December 31, ____ or the date on which
your Year-End RSUs become deliverable following a Change in Control in
accordance with Paragraph 7 hereof;
               (ii) your rights in respect of the number or percentage of
Year-End RSUs that are scheduled to deliver in January ____ and January ____
shall terminate, such number of Year-End RSUs shall cease to be Outstanding, and
no Shares shall be delivered in respect thereof, if you engage in Competition on
or after December 31, ____, but prior to the earlier of December 31, ____ or the
date on which your Year-End RSUs become deliverable following a Change in
Control in accordance with Paragraph 7 hereof; and
               (iii) your rights in respect of the number or percentage of
Year-End RSUs that are scheduled to deliver in January ____ shall terminate,
such number of Year-End RSUs shall cease to be Outstanding, and no Shares shall
be delivered in respect thereof, if you engage in Competition on or after

-3-



--------------------------------------------------------------------------------



 



December 31, ____, but prior to the earlier of December 31, ____ or the date on
which your Year-End RSUs become deliverable following a Change in Control in
accordance with Paragraph 7 hereof.
For purposes of this Award Agreement, “Competition” means that you (i) form, or
acquire a 5% or greater equity ownership, voting or profit participation
interest in, any Competitive Enterprise, or (ii) associate in any capacity
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or advisor) with any Competitive Enterprise.
          (c) Unless the Committee determines otherwise, and except as provided
in Paragraph 7, your rights in respect of all of your Outstanding Year-End RSUs
immediately shall terminate, such Year-End RSUs shall cease to be Outstanding
and no Shares shall be delivered in respect thereof if:
               (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
               (ii) any event that constitutes Cause has occurred;
               (iii) (A) you, in any manner, directly or indirectly, (1) Solicit
any Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
               (iv) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;
               (v) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm or this Award, including, without limitation, the Firm’s notice period
requirement applicable to you, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party;
               (vi) as a result of any action brought by you, it is determined
that any of the terms or conditions for delivery of Shares in respect of this
Award Agreement are invalid;
               (vii) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Outstanding Year-End
RSUs;

-4-



--------------------------------------------------------------------------------



 




               (viii) [GS Inc. fails to maintain the required “Minimum Tier 1
Capital Ratio” as defined under Federal Reserve Board Regulations applicable to
GS Inc. for a period of 90 consecutive business days; or]
               (ix) [the Board of Governors of the Federal Reserve or the
Federal Deposit Insurance Corporation (the “FDIC”) makes a written
recommendation under Title II (Orderly Liquidation Authority) of the Dodd-Frank
Wall Street Reform and Consumer Protection Act for the appointment of the FDIC
as a receiver of GS Inc. based on a determination that GS Inc. is “in default”
or “in danger of default.”]
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.
          (d) Unless the Committee determines otherwise, and except as provided
in Paragraph 7, your rights in respect of all of your Shares at Risk immediately
shall terminate and such Shares at Risk shall be cancelled (and shall be subject
to repayment in a manner similar to the provisions described in Paragraph 5) if:
               (i) any event constituting Cause has occurred;
               (ii) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm or this Award, including, without limitation, the Firm’s notice period
requirement applicable to you, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party;
               (iii) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement; or
               (iv) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Shares at Risk.
          (e) For the avoidance of doubt, failure to pay or reimburse the Firm,
upon demand, for any amount you owe to the Firm shall constitute (i) failure to
meet an obligation you have under an agreement referred to in Paragraphs 4(c)(v)
and 4(d)(ii), regardless of whether such obligation arises under a written
agreement, and/or (ii) a material violation of Firm policy constituting Cause
referred to in Paragraphs 4(c)(ii) and 4(d)(i).
          (f) Unless the Committee determines otherwise, without limiting any
other provision in Paragraphs 4(c) or 4(d), and except as provided in
Paragraph 7, if the Committee determines that, during the Firm’s ____ fiscal
year, you participated in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system, your rights in respect of your
Year-End RSUs awarded as part of this Award immediately shall terminate, such
Year-End RSUs shall cease to be Outstanding and no Shares shall be delivered in
respect thereof

-5-



--------------------------------------------------------------------------------



 



(and any Shares, Dividend Equivalents, dividends on Shares at Risk or other
amounts paid or delivered to you in respect of this Award shall be subject to
repayment in accordance with, or in a manner similar to the provisions described
in, Paragraph 5) and any Shares at Risk shall be cancelled.
     5. Repayment. The provisions of Section 2.6.3 of the Plan (which require
Grantees to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award.
     6. Certain Terminations of Employment.
          (a) In the event of the termination of your Employment (determined as
described in Section 1.2.19 of the Plan) for any reason, all terms and
conditions of this Award Agreement shall continue to apply.
          (b) Unless otherwise determined by the Committee in its discretion,
Paragraph 4(b) will not apply following termination of Employment that is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement (except Paragraph 15), in the event a Change in Control shall
occur and within 18 months thereafter the Firm terminates your Employment
without Cause or you terminate your Employment for Good Reason, all Shares
underlying your then Outstanding Year-End RSUs shall be delivered and any
Transfer Restrictions shall cease to apply.
     8. Dividend Equivalent Rights; Dividends. Each Year-End RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
Year-End RSUs, at or after the time of distribution of any regular cash dividend
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant, you shall be entitled to receive an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Share underlying such Outstanding Year-End RSU.
Payment in respect of a Dividend Equivalent Right shall be made only with
respect to Year-End RSUs that are Outstanding on the relevant record date. Each
Dividend Equivalent Right shall be subject to the provisions of Section 2.8.2 of
the Plan. You shall be entitled to receive on a current basis any regular cash
dividend paid by GS Inc. in respect of your Shares at Risk, or, if the Shares at
Risk are held in escrow, the Firm will direct the transfer/paying agent to
distribute the dividends to you in respect of your Shares at Risk.
     9. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s ____ fiscal year), the Firm may, in its sole discretion, require you
to provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts by requiring you to
choose between remitting such amount (i) in cash (or through payroll deduction
or otherwise) or (ii) in the form

-6-



--------------------------------------------------------------------------------



 



of proceeds from the Firm’s executing a sale of Shares delivered to you pursuant
to this Award (or any other Outstanding Awards under the Plan). In no event,
however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.
          (b) If you are or become a Managing Director, your rights in respect
of the Year-End RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
          (c) Your rights in respect of your Year-End RSUs are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award, you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Year-End RSUs in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Year-End RSU
Award, including, without limitation, such brokerage costs or other fees or
expenses in connection with the sale of Shares delivered to you hereunder.
          (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
          (g) Without limiting the application of Paragraphs 4(c), 4(d) and
4(f), if:
               (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization, or any agency or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Year-End RSUs and/or Shares at Risk would result in an actual or perceived
conflict of interest (“Conflicted Employment”); or
               (ii) following your termination of Employment other than
described in Paragraph 9(g)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a time when you continue to hold
Outstanding Year-End RSUs and/or Shares at Risk;
then any Transfer Restrictions shall cease to apply, and, at the sole discretion
of the Firm, you shall receive either a lump sum cash payment in respect of, or
delivery of Shares underlying, your then Outstanding Year-End RSUs, in each case
as soon as practicable after the Committee has received satisfactory
documentation relating to your Conflicted Employment.

-7-



--------------------------------------------------------------------------------



 



          (h) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
          (i) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Year-End RSUs and/or Shares at
Risk, you may be required to certify, from time to time, your compliance with
all terms and conditions of the Plan and this Award Agreement. You understand
and agree that (i) it is your responsibility to inform the Firm of any changes
to your address to ensure timely receipt of the certification materials,
(ii) you are responsible for obtaining such certification materials by
contacting the Firm if you do not receive certification materials, and
(iii) failure to return properly completed certification materials by the
deadline specified in the certification materials will result in the forfeiture
of all of your Outstanding Year-End RSUs and Shares at Risk, as applicable, in
accordance with Paragraphs 4(c)(iv) and 4(d)(iii).
     10. Right of Offset. Except as provided in Paragraph 15(h), the obligation
to deliver Shares or to remove the Transfer Restrictions under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan shall apply to this
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may
adopt procedures pursuant to which some or all recipients of Year-End RSUs may
transfer some or all of their Year-End RSUs and/or Shares at Risk (which shall
continue to be subject to Transfer Restrictions until the Applicable
Transferability Date) through a gift for no consideration to any immediate
family member (as determined pursuant to the procedures) or a trust in which the
recipient and/or the recipient’s immediate family members in the aggregate have
100% of the beneficial interest (as determined pursuant to the procedures).
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

-8-



--------------------------------------------------------------------------------



 




     15. Compliance of Award Agreement and Plan with Section 409A. The
provisions of this Paragraph 15 apply to you only if you are a United States
taxpayer.
          (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 15 and the other provisions of this Award Agreement, this
Paragraph 15 shall govern.
           (b) Delivery of Shares shall not be delayed beyond the date on which
all applicable conditions or restrictions on delivery of Shares in respect of
your Year-End RSUs required by this Agreement (including, without limitation,
those specified in Paragraphs 3(b) and (c), 6(b) (execution of waiver and
release of claims and agreement to pay associated tax liability) and 9 and the
consents and other items specified in Section 3.3 of the Plan) are satisfied. To
the extent that any portion of this Award is intended to satisfy the
requirements for short-term deferral treatment under Section 409A, delivery for
such portion shall occur by the March 15 coinciding with the last day of the
applicable “short-term deferral” period described in Reg. 1.409A-1(b)(4) in
order for the delivery of Shares to be within the short-term deferral exception
unless, in order to permit all applicable conditions or restrictions on delivery
to be satisfied, the Committee elects, pursuant to Reg. 1.409A-1(b)(4)(i)(D) or
otherwise as may be permitted in accordance with Section 409A, to delay delivery
of Shares to a later date within the same calendar year or to such later date as
may be permitted under Section 409A, including, without limitation, Regs.
1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining to
Code Section 162(m)) and 1.409A-3(d).
          (c) Notwithstanding the provisions of Paragraph 3(b)(iii) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your Year-End RSUs shall not have the effect of deferring
delivery or payment, income inclusion, or a substantial risk of forfeiture,
beyond the date on which such delivery, payment or inclusion would occur or such
risk of forfeiture would lapse, with respect to the Shares that would otherwise
have been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).
          (d) Notwithstanding the timing provisions of Paragraph 3(c), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
          (e) The timing of delivery or payment pursuant to Paragraph 7 shall
occur on the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the termination of Employment occurs; provided, however,
that, if you are a “specified employee” (as defined by the Firm in accordance
with Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier
of the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph 7,
references in this Award Agreement to

-9-



--------------------------------------------------------------------------------



 



termination of Employment mean a termination of Employment from the Firm (as
defined by the Firm) which is also a separation from service (as defined by the
Firm in accordance with Section 409A).
          (f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of
the Plan to the contrary, the Dividend Equivalent Rights with respect to each of
your Outstanding Year-End RSUs shall be paid to you within the calendar year
that includes the date of distribution of any corresponding regular cash
dividends paid by GS Inc. in respect of a Share the record date for which occurs
on or after the Date of Grant. The payment shall be in an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Shares underlying such Outstanding Year-End RSUs.
          (g) The timing of delivery or payment referred to in Paragraph 9(g)
shall be the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such delivery or payment
shall be made only at such time as, and if and to the extent that it, as
reasonably determined by the Firm, would not result in the imposition of any
additional tax to you under Section 409A.
          (h) Paragraph 10 and Section 3.4 of the Plan shall not apply to Awards
that are 409A deferred compensation.
          (i) Delivery of Shares in respect of any Award may be made, if and to
the extent elected by the Committee, later than the Delivery Date or other date
or period specified hereinabove (but, in the case of any Award that constitutes
409A deferred compensation, only to the extent that the later delivery is
permitted under Section 409A).
          (j) The Grantee understands and agrees that the Grantee is solely
responsible for the payment of any taxes and penalties due pursuant to
Section 409A.
          16. Compliance of Award Agreement and Plan with Section 457A. To the
extent the Committee or the Plan’s committee that has been delegated certain
authority by the Committee (the “SIP Committee”) determines that
(i) Section 457A of the Code or any guidance promulgated thereunder
(“Section 457A”) requires that, in order to qualify for the short-term deferral
exception from treatment as “deferred compensation” under Section 457A(d)(3)(B)
of the Code, the documents governing an Award must specify that such Award will
be delivered within the period set forth in Section 457(A)(d)(3)(B) of the Code
and (ii) all or any portion of this Award is or becomes subject to Section 457A,
this Award Agreement will be deemed to be amended as of the Date of Grant (as
the Committee or the SIP Committee determines necessary or appropriate after
consultation with counsel) to provide that delivery of Year-End RSUs will occur
no later than 12 months after the end of the taxable year in which the right to
delivery is first no longer subject to a substantial risk of forfeiture (as
defined under Section 457A); provided, however, that no action or modification
will be permitted to the extent that such action or modification would cause
such Award to fail to satisfy the conditions of an applicable exception from the
requirements of Section 409A or otherwise would result in an additional tax
imposed under Section 409A in respect of such Award.
          17. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
        By:           Name:         Title:        

-11-